DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended requires “so the baked cladding and adhesive film effect a sealed barrier on the one of the faces of said cladding, the sealed barrier sealing the cladding from penetration of resin into the cladding;” and “wherein the sealed barrier seals the cladding during then baking to prevent penetration of resin into the cladding”.  While the specification describes in paragraph 0011 “The method according to the disclosed embodiment makes it possible to create a sealed barrier on the face in contact with the material preimpregnated with resin so as to prevent the risings of resin on claddings” the specification does not describe the sealed barrier sealing the cladding from/to prevent penetration of resin into the cladding.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-8, 10-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau (FR 2962362 and see also the machine translation) in view of Stephan et al. (U.S. Patent Application Publication 2007/0275247).  Alternatively, claims 1-3, 10-14, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau in view of Oldorff et al. (U.S. Patent Application Publication 2005/0089644).  

As to the limitations in claim 1 of “the method comprises the following two manufacturing steps conducted separately: -baking of said cladding with an adhesive film, said adhesive film being glued onto one of the faces of said cladding so the baked cladding and adhesive film effect a sealed barrier on the one of the faces of said cladding, the sealed barrier sealing the cladding from penetration of resin into the cladding; and then -baking of said cladding and of the adhesive film on said at least one layer of material preimpregnated with resin, wherein the sealed barrier seals the cladding during then baking to prevent penetration of resin into the cladding” and claim 21, Catherineau is silent as to prior to the baking step a separate step of baking of the cladding with an adhesive film, the adhesive film being glued onto one of the faces of the cladding.  Catherineau does not require any particular method to produce the cladding of veneer (301) (or the central core or the at least one layer of material preimpregnated with resin, etc.) used in the method taught by Catherineau.  It is known in the same art the cladding of a veneer (1), is produced as flame retardant and with its swelling and shrinking behavior significantly reduced, by laying the cladding (1) onto an adhesive film (2) (i.e. the film comprises resin such as phenol, epoxy, etc. which is adhesive including to adhere to the veneer so that the film is an adhesive film) and between release papers (3, 3’) and thereafter baking of the cladding with the adhesive film, the adhesive film being glued in a homogenous distribution of the resin over/onto the 

Regarding claim 2, Stephan teaches the gluing of the adhesive film onto one of the faces of the cladding (considered the baking of the cladding with the adhesive film, the film being glued onto one of the faces of the cladding) is carried out via hot pressing (Paragraph 0022).  Oldorff teaches the gluing of the adhesive film onto one of the faces of the cladding (considered the baking of the cladding with the adhesive film, the film being glued onto one of the faces of the cladding) is carried out via hot pressing (Paragraph 0012).
Regarding claim 3, Catherineau teaches the low-density structured material is of the honeycomb type.  
Regarding claim 5 and 6, Stephan teaches the step of baking of the cladding with the adhesive film is carried out at a temperature between 110oC and 165oC and between 110oC and 140oC, e.g. 125 to 155oC (Paragraphs 0010 and 0022). 
Regarding claims 7 and 8, Stephan teaches the step of baking of the cladding with the adhesive film is of a duration between 20 seconds and 30 minutes and 2 minutes and 10 minutes, e.g. between 10 and 120 min (Paragraph 0022).
oC and 150oC and between 125oC and 135oC, e.g. on the order of/approximately 135oC considered slightly above or below 135oC.
Regarding claims 12 and 13, Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is of a duration between 20 and 360 minutes and 90 and 120 minutes, e.g. on the order of/approximately 60 to 90 minutes.  
Regarding claim 14, Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is carried out by hot pressing, considered in a hot compression press, under a pressure between 0.3 and 5 bar, e.g. 2 to 5 bars.  
Regarding claims 15 and 16, Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is carried out in a hot compression press.  It is known in the same art baking is carried out in a kiln, i.e. oven, or autoclave including as alternative to a hot compression press as evidenced by Stephan (Paragraph 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin as taught by Catherineau as modified by Stephan is carried out in an oven or autoclave as a simple substitution of one known baking apparatus for another to achieve predictable results as evidenced by Stephan.  
Regarding claims 17 and 18, Catherineau teaches the cladding is made of wood with a thickness of a few tenths of a millimeter and between 0.4 mm and 1 mm, e.g. 0.6 mm.  
Regarding claims 19 and 20, Catherineau teaches between the cladding and the layer of preimpregnated material is inserted an aluminum film (303) with a thickness of a few tenths of a millimeter and between 0.05 mm and 0.2 mm, e.g. 0.1 mm.  

Regarding claims 22 and 24, Catherineau teaches the layer of preimpregnated material is comprised of fabrics and including fibers of glass, hybrids, or carbon.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and further in view of Fukahori et al. (U.S. Patent 4,461,796).  Additionally, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Fukahori.  
Catherineau, Stephan, and Oldorff are each described above in full detail.  Catherineau does not expressly teach the low-density structured material is of the foam type.  It is well understood in the art the honeycomb is filled with foam to improve sound absorbing property, sound insulation property and heat insulation property as taught by Fukahori (Column 5, lines 1-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the low density structure taught by Catherineau as modified by Stephan or Oldorff is of the honeycomb and foam type to improve sound absorbing property, sound insulation property and heat insulation property as taught by Fukahori.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Ohsumi et al. (U.S. Patent 4,890,656).
oC, is of a duration between 5 and 10 minutes, and is carried out in a hot compression press under a pressure of 2 to 15 bar (Column 3, lines 1-27 and Example 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding with the adhesive film as taught by Catherineau as modified by Oldorff is carried out at a temperature, is of a duration and is under a pressure chosen depending on the kind and thickness of the cladding and resin as taught by Ohsumi and consistent with that taught by Catherineau to include a temperature between 110oC and 165oC or a temperature between 110oC and 140oC, a duration between 20 seconds and 30 minutes or a duration between 2 minutes and 10 minutes, and under a pressure between 12 and 25 bar as are the predictable conditions as also evidenced by Ohsumi and optionally further wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and a prima facie.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and optionally further in view of Ohsumi.
Catherineau, Stephan, and Ohsumi are each described above in full detail.  Claims 5-8 are further rejected herein in the event it is somehow considered Stephan does not necessarily teach one or more of the limitations.  Stephan teaches the step of baking of the cladding with the adhesive film is carried out at a temperature between 125 to 155oC, is of a duration between 10 and 120 minutes, and is carried out in a hot compression press under a pressure of 0.5 to 7 bar (Paragraphs 0009, 0010, and 0022).  However, Stephan is not limited to these conditions teaching the conditions depend on the method, resin system and temperature employed (Paragraph 0022) consistent with that taught by Catherineau teaching the operating conditions (pressure, time, temperature) are likely to vary depending on the nature of the materials used and the manufacturers specifications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding with the adhesive film as taught by Catherineau as modified by Stephan is carried out at a temperature, is of a duration and is under a pressure depending on the method, resins system, and nature of the materials used and the manufacturers specifications as directed by Stephan and Catherineau to include a temperature between 110oC and 165oC or a temperature between 110oC and 140oC, a duration between 20 seconds and 30 minutes or a duration between 2 minutes and 10 minutes, and under a pressure between 12 and 25 bar wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and a prima facie.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and optionally further in view of Dorit et al. (EP 1872933 and see also the machine translation).  Additionally, claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and optionally further in view of Dorit.  
Catherineau, Stephan, and Oldorff are each described above in full detail.  Claims 10-14 are further rejected herein in the event it is somehow considered Catherineau does not necessarily teach one or more of the limitations.  It is further known in the same art predictable baking conditions include a temperature of 100oC to 180oC, a duration of 3 to 30 minutes, and a pressure between about 1 and about 16 bar as evidenced by Dorit (Paragraphs 0011-0014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin as taught by Catherineau as modified by Stephan or Oldorff is carried out a temperature, is of a duration, and is under a pressure depending on the nature of the materials used and the manufacturers specifications as directed by Catherineau to include a temperature between 100oC and 150oC or a temperature between 125oC and 135oC, a duration between 20 and 360 minutes or a duration between 90 minutes and 120 minutes, and under a pressure between 0.3 and 5 bar wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and a prima facie.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Stephan.  
Catherineau and Oldorff are each described above in full detail.  Catherineau teaches the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin is carried out in a hot compression press.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the step of baking of the cladding and of the adhesive film on the at least one layer of material preimpregnated with resin as taught by Catherineau as modified by Oldorff is carried out in an oven or autoclave as a simple substitution of one known baking apparatus for another to achieve predictable results as evidenced by Stephan (described above in full detail).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and further in view of Nolte et al. (U.S. Patent Application Publication 2014/0234632).  Additionally, claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Nolte.  
Catherineau, Stephan, and Oldorff are each described above in full detail.  In the event it is somehow considered Catherineau as modified by Stephan or Oldorff do not necessarily teach a step of adding flame retarding impregnating agent the following rejection is made.  It is known in the same art the cladding/veneer is made flame retardant by the step of adding a flame retardant impregnating agent to a coating (i.e. analogous to the adhesive film) as taught by Nolte (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Catherineau as modified by Stephan or Oldorff further comprises the step of adding a flame retardant impregnating agent to the adhesive film to make the cladding flame retardant as taught by Nolte.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Stephan as applied to claims 1-3, 5-8, 10-22, and 24 above, and further in view of Sewell (U.S. Patent 4,533,589).  Additionally, claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Catherineau and Oldorff as applied to claims 1-3, 10-14, 17-22, and 24 above, and further in view of Sewell.  
Catherineau, Stephan, and Oldorff are each described above in full detail.  Catherineau does not expressly teach the preimpregnated material comprised of fabrics is comprised of unidirectional sheets wherein conventional fabrics for the preimpregnated material is unidirectional sheets as evidenced by Sewell (Column 2, lines 9-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the layer of preimpregnated material taught by Catherineau as modified by Stephan or Oldorff is comprised of unidirectional sheets as are the conventional and predictable fabrics as evidenced by Sewell.

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive.
In view of the amendments filed on 12/17/20 the previous rejections as were set forth in the Office action mailed on 9/24/20 are withdrawn.  The claims as amended are fully addressed above.
The declaration under 37 CFR 1.132 filed 12/17/20 is insufficient to overcome the rejection of claims 1-24 based upon Catherineau and Stephan as set forth in the last Office action because: 
Applicant argues, “Catherineau explicitly states that the “process for producing the composite panel is advantageously carried out in a single step” (see para 2 on page 3 of Catherineau). Thus, Catherineau clearly teaches that there are disadvantages (by virtue of setting forth an advantage) to performing additional baking steps in assembly of the elements. Page 3 of Catherineau discloses assembly of the elements is performed with the elements as singlettes. For example, preimpregnated refers to the state of the element at assembly. Pre-impregnated means the 
This argument is not persuasive wherein that Catherineau teaches the process for producing the composite panel is advantageously carried out in a single step does not teach away from any particular process for producing any of the various individual elements that are assembled and joined in the process to produce the composite panel.  The cladding of veneer is produced in a process performed prior to the process for producing the composite panel in a like manner to all other layers must be produced prior to the assembling and joining of the various elements such as the at least one layer of material is preimpregnated with the resin prior to the assembling and joining of the various elements, the core of honeycomb is formed prior to the assembling and joining of the various elements, etc.  The process to produce the cladding of the veneer in Catherineau as modified by Stephan is performed prior to the assembly of the various individual elements to produce the composite panel.  Thus, applicants argument that “Catherineau clearly teaches that there are disadvantages (by virtue of setting forth an advantage) to performing additional baking steps in assembly of the elements.” is not persuasive as no additional baking step is performed in the assembly of the elements.  
Applicants arguments directed to Stephan does not disclose the claimed two manufacturing steps conducted separately are not persuasive wherein Stephan (alone) is not applied to teach two manufacturing steps conducted separately.  Further, in response to applicant’s arguments against the references and specifically Stephan individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants further argue, “Catherineau and Stephan both consider a single baking step in order to produce the composite panel, neither of Catherineau and Stephan suggest producing a composite panel in two baking steps as claimed in Applicant’s claim 1, …”.
This argument is not persuasive including as none of the claims are commensurate in scope with this argument wherein none of the claims require the first baking step produces the composite panel and in particular none of the claims require the first baking step include the central core and at least one layer of material preimpregnated with resin rather the first baking step claimed is only to produce a baked cladding and an adhesive film, i.e. “baking of said cladding with an adhesive film”.  Catherineau does not teach away from any step(s) performed to produce the elements prior to assembling the elements and joining the elements in a single operation.  
Applicants further argue, “… Stephan says nothing about how the veneer can be processed like any other veneer (except in paragraph [0008] where “further treatment” like "lacquers” or “high gloss” is detailed or in paragraph [0016] or “after having been treated with lacquers, the composite thus formed” in Paragraph [0015]), the product of Stephan, is not appropriate to carry out the method according to the instant application, and there is not a sealed barrier to prevent rising of the 
This argument is not persuasive wherein Stephan teaches “the veneer treated in this manner can be further processed like any other veneer” without restriction of the further use of the veneer wherein the baking of the cladding with the adhesive film so that the adhesive film is glued in a homogenous distribution of the resin over/onto the entire surface/face of the cladding and including resin is introduced into the cladding by capillary action effects a sealed barrier on the one of the faces of the cladding.
Applicants further argue, “Indeed, the technical solution as disclosed in Stephan and presented in Figure 1 is not usable, because the resin passes through the wood and renders the product non aesthetic. As described in paragraph [0008] of Applicant’s specification, risings of resin from the preimpregnated fabric can appear on the visible face of the cladding during the baking in a single step described in Catherineau. The risings of resin on the visible surface also appear in Stephan as disclosed in paragraph [0009] (“[i]t becomes possible,…, for the resin to get into the pores of the wood”) or in claim 1 of Stephan (“the liquid withdrawn from the pores of a veneer by the influence of heat is substituted by a resin” ).”.
This argument is not persuasive wherein Stephan does not teach “risings of resin on the visible surface”, and further that resin from the adhesive film is introduced into the veneer by capillary action does not teach risings of resin on the visible surface.  Further, the claims are not commensurate in scope with this argument as none of the claims require the adhesive film not rise on the visible surface of the cladding or that the sealed barrier itself not penetrate into the cladding.
Applicants further argue, “On the contrary Applicant’s specification teaches two different steps in terms of manufacturing process (the curing parameters are not the same between the two steps) and also in terms of materials (the adhesive film is different from the material preimpregnated with resin). In 
This argument is not persuasive wherein none of the claims are commensurate in scope with this argument as none of the claims require “the adhesive film is different from the material preimpregnated with resin” and in combination “the first step of baking of said cladding with said adhesive film is conducted with a duration between 2 minutes and 10 minutes and is carried out in a hot compression press under a pressure between 12 and 25 bar. The second step is carried out under a pressure between 0.3 and 5 bar and a duration between 20 and 360min and particularly between 90 and 120 minutes” rather the claims require the baking steps carried out at overlapping temperatures and durations without any claimed pressure in the second baking step.  Catherineau as modified by Stephan (and optionally further Ohsumi) teach all of the claimed conditions as set forth above.
Applicants further argue, “Furthermore, the flame-retardant agent of Stephan is very different from the flame-retardant agent of Applicant’s claims.”.
This argument is not persuasive wherein the claims require “adding a flame retardant impregnating agent” wherein Stephan teaches a flame retardant impregnating agent.
Applicants further argue, “Here, both the aluminium film (16) and the flame retardant agent (17) are participating to the flame retardant properties of the panel. For Stephan, the fire resistance of the veneer comes from the resin itself (e.g., the preimpregnated fibre material (2) in Fig. 2). In Applicant’s specification, the flame retardant agent, is added on the surface of the veneer as seen in 
This argument is not persuasive at least wherein the claims are not commensurate in scope with this argument including as none of the claims require the flame retardant agent is added on the surface of the veneer and adding of aluminum between two adhesive films to improve its resistance to fire.
Applicants further argue, “In fact, the preimpregnated fiber material described as flame retardant for Stephan is not sufficient to achieve the fire and smoke requirements of aeronautic fields for some veneer, e.g., the composite panel presented by Stephan, cannot be fire retardant.
This argument is not persuasive at least wherein the claims are not commensurate in scope with this argument including as none of the claims require any particular fire and smoke requirements of aeronautic fields or the composite panel is fire retardant.
Applicant further argues, “Moreover, the instant application discloses (see paragraph [0017]), “the adding of aluminium between two adhesive films in the composite panel makes it possible to improve the rigidity of the composite panel and its resistance to fire”.
This argument is not persuasive at least wherein the claims are not commensurate in scope with this argument including as none of the claims require the adding of aluminum between two adhesive films in the composite panel makes it possible to improve the rigidity of the composite panel and its resistance to fire.
Applicants further argue in the “REMARKS” filed on 12/17/20, “Regarding the Examiner’s assertion that Catherineau is silent regarding a separate baking step to produce the veneer, indeed, Catherineau clearly states that the composite panel is made in one single operation (i.e., expressly teaches not utilizing any additional steps to produce the panel) (see item 5 of the Declaration).” and “Thus, Catherineau clearly teaches that there are disadvantages (by virtue of setting forth an advantage) 
This argument is not persuasive wherein producing the composite panel is advantageously carried out in a single step does not teach away from any particular process for producing any of the various individual elements that are then assembled and joined in the process to produce the composite panel.  The only advantage set forth by Catherineau is that of assembling the elements of veneer(s) (301), additional adhesive layer(s) (302), aluminum film(s) (303), layer(s) of material preimpregnated with resin (2) and core (1) and joining the elements together in a single step the only inference being assembling and joining in a single step is as opposed to more than one assembling and joining step.  Catherineau does not teach away from any particular steps to produce the veneer (301), and Catherineau does not teach away from the veneer comprising a sealed barrier as taught by Stephan.  Catherineau is merely silent as to the particulars for producing the individual elements such as the veneer (301) which are then assembled and joined with the other elements in a single operation.
Applicants further argue, “While the Examiner asserts the teaching in Catherineau of assembly in a single step “does not teach away from any particular method to form any of the various individual elements ...” (see page 8 of the Office Action), such assertion is non-sequitur as the cladding and adhesive are indeed elements. Page 3 of Catherineau discloses assembly of the elements is performed with the elements as singlettes.”.
This argument is not persuasive as the cladding (301 of Catherineau) comprising veneer (1 of Stephan) and glued adhesive film (2 of Stephan) and the additional adhesive layer (302 of Catherineau) taught by Catherineau as modified by Stephan are assembled with the elements (301) and (302) as singlettes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746